Title: To George Washington from Major General Horatio Gates, 7 March 1777
From: Gates, Horatio
To: Washington, George



Sir
philadelphia 7th March 1777.

General Cadwallader having Absolutely declined accepting his Commission as Continental Brigadier, I laid your Excellencys Letter respecting the Militia of this City, before Messieurs Morris, & Clymer, two of the Committee of Congress—It is more than Ten days ago since I wrote to General De Haas desiring His attendance in this City. Your Excellencys last Letter to him went Yesterday, If he is not detain’d at home by the Gout, or does not Decline the Acceptance of his Brigadiers Commission, I take it for granted he will come to Town Directly—Upon my first hearing of the intended Interview with Lieut: Col: Wallcot, I search’d for one of the Cartels made the last War between France & England; Colonel Walton, & myself, examin’d every Library as well public as private, where it was likely it could be deposited, but in Vain; I have no remembrances worth mentioning, of the Articles particularly necessary to be known upon this Occasion—hard Money Fix’d a Standard Value upon every prisoner, but the particular Sum I have quite Forgot.
Just before I received Your Excellencys Letter of the 4th Instant, I had that you mention from Mr Hancock. I own I was much Surprized at the Contents, & the more so, as it was not preceeded by One upon the same Subject from Your Excellency; Unless it is your Earnest desire such a Measure should directly take place, I would by no means consent

to it. I desire not to break in upon any Arrangement made by Your Excellency, & having Commanded all the last Campaign in the Second post upon this Continent, it is not likely I should now Sollicit the Office of Adjutant General—I gave Mr Hancock an Immediate Answer to His Letter, & if his Reply is conceived in the manner I expect, & proves to me, that it is Your Excellencys request I should resume my Former Office, I shall with Cheerfullness, & Alacrity, proceed to Head Quarters. with Great Respect, & Esteem, I am Sir Your most Obedient Humble Servant

Horatio Gates

